DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horng et al. (U.S. Patent No. 7,713,776 B1).
Regarding claim 1, Horng discloses light emitting diode, comprising: 
a first type semiconductor layer (FIG. 8: 311, see col. 3, line 65);
an active layer disposed on the first type semiconductor layer (FIG. 8: 313, see col. 3, line 65); 
a second type semiconductor layer disposed on the active layer (FIG. 8: 312, see col. 3, line 65), the second type semiconductor layer including a first surface and a second 
a patterned electrode layer disposed on the second surface of the second type semiconductor layer and exposing a portion of the second type semiconductor layer (FIG. 8: 331, see col. 3, line 57);
a planarization layer disposed on the exposed portion of the second type semiconductor layer, wherein the planarization layer includes an opening exposing a portion of the patterned electrode layer (FIG. 8: 332, see col. 3, line 57) , and the planarization layer includes a third surface and a fourth surface opposite to each other, wherein the third surface contacts the second surface of the second type semiconductor layer (FIG. 8: bottom surface of 332 contacts top of 312), and the fourth surface has a second arithmetic mean roughness that is less than the first arithmetic mean roughness (FIG. 8: top surface of 332 is smoother than top of 312); and
a reflective layer contacting the fourth surface of the planarization layer (FIG. 8: 333, see col. 3, line 58).
Regarding claim 2, Horng discloses the patterned electrode layer comprises a plurality of electrodes, and each of the plurality of electrodes is spaced apart from each other (FIG. 8: 331).
Regarding claim 3, Horng discloses a first contact and a second contact, wherein the first contact is electrically connected to the first type semiconductor layer, and the second contact is electrically connected to the reflective layer (FIG. 3: 32 connected to 311 and 352 connected to 333).
Regarding claim 6, Horng discloses the reflective layer covers the patterned electrode layer and the planarization layer (FIG. 8: 333 covers 331 and 332).
Regarding claim 7, Horng discloses the reflective layer is electrically connected to the patterned electrode layer through the opening (FIG. 8: 333 is connected to 331 through openings in 332).
Regarding claim 8, Horng discloses the planarization layer comprises an insulating oxide (see col. 4, line 27).
Regarding claim 9, Horng discloses the reflective layer comprises a metal reflective layer (see col. 4, line 36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (U.S. Patent No. 7,713,776 B1) in view of Horng et al. (U.S. Pub. No. 2011/0024783, referred to hereafter as ‘783).
Regarding claim 4, Horng is silent in regards to a maximum height roughness of the second surface is greater than 100 Angstroms.
‘783 discloses a maximum height roughness of the second surface is greater than 3000 Angstroms (see paragraph 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of ‘783 to the teachings of Horng and arrive at the claim 4 limitation for height. The motivation to do so is that the prior art range overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (U.S. Patent No. 7,713,776 B1) in view of Guo et al. (U.S. Pub. No. 2014/0319559 A1).
Regarding claim 5, Horng is silent in regards to the second arithmetic mean roughness of the fourth surface is less than 3 Angstroms.
Guo discloses the second arithmetic mean roughness of the fourth surface is less than 2 Angstroms (see paragraph 0006). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo to the teachings of Horng and arrive at the claim 5 limitation for height. The motivation to do so is that the prior art range overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (U.S. Patent No. 7,713,776 B1) in view of Chang et al. (U.S. Pub. No. 2019/0081213 A1).
Regarding claim 10, Horng is silent in regards to the patterned electrode layer comprises a light-transmitting conductive oxide.
Chang discloses the patterned electrode layer comprises a light-transmitting conductive oxide (see paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chang, including the specific materials of the electrode, to the teachings of Horn. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material for use as an electrode layer in an LED.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819